                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                        )
                                                       )
 v.                                                    )            Case No. 2:20-CR-65
                                                       )
 EMORY Q. JACKSON.                                     )

  JOINT MOTION FOR EXTENSION OF DEADLINE TO RESPOND TO OBJECTIONS

                          TO REPORT AND RECOMMENDATION

        Comes now Defendant, EMORY Q. JACKSON (hereinafter referred to as “Defendant”), by

 and through counsel, and states as follows:

        1. Both Defendant and the government filed objections (Docs. 41 and 43) to the Report and

 Recommendation (Doc. 34) issued by the United States Magistrate in this cause.

        2. The deadline for the parties to file responses to the above-described objections is

 December 8, 2020 (Order, Doc. 38, p. 2).

        3. Defendant, thru the undersigned counsel, and the government, thru its counsel of record,

 Kateri L. Dahl, have agreed that the deadline for responding to objections to the Report and

 Recommendation (Doc. 34) should be extended seven (7) days.

        WHEREFORE, the parties pray that the deadline for responding to the objects to the Report

 and Recommendation (Doc. 34) be extended to December 15, 2020, and for such other and further

 relief to which they may prove themselves entitled.

                                                             Respectfully submitted,

                                                             s/J. Russell Pryor
                                                             _____________________________
                                                             J. RUSSELL PRYOR,
                                                             Attorney for Defendant
                                                             206 S. Irish St.
                                                             Greeneville, TN 37743
                                                             (423) 639-0255


Case 2:20-cr-00065-JRG-CRW Document 45 Filed 12/01/20 Page 1 of 2 PageID #: 186
                                    CERTIFICATE OF SERVICE

 I hereby certify that on December 1, 2020, a copy of the foregoing was filed electronically. Notice
 of this filing will be sent by operation of the Court's electronic filing system to all parties indicated
 on the electronic filing receipt. All other interested parties will be served by regular U.S. Mail.
 Parties may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 45 Filed 12/01/20 Page 2 of 2 PageID #: 187
